     Case 3:18-cr-05382-GPC Document 179 Filed 10/26/20 PageID.3629 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 18-CR-5382-GPC
12                                     Plaintiff,
                                                        JUDGMENT AND ORDER
13   v.                                                 DISMISSING THE SUPERSEDING
                                                        INDICTMENT
14   DIAMOND ENVIRONMENTAL
     SERVICES, LP, (1);
15                                                      [ECF No. 178]
     DIAMOND MAINTENANCE
16   SERVICES, LLC., (2);
     DIAMOND SOLID WASTE SERVICES,
17
     INC., (3);
18   ARIE ERIC DE JONG, III, (4);
     WARREN VAN DAM (5); and
19
     JORGE LEYVA RODRIGUEZ (6),
20                                  Defendants.
21
22         WHEREBY the Court, having read and considered the motion of the United States
23   to dismiss the Superseding Indictment, and finding good cause therein,
24   ///
25
26
27
                                                    1
28                                                                                 18-CR-5382-GPC
     Case 3:18-cr-05382-GPC Document 179 Filed 10/26/20 PageID.3630 Page 2 of 2




 1         IT IS HEREBY ORDERED that the Superseding Indictment is dismissed as to
 2   all Defendants.
 3         IT IS SO ORDERED.
 4
 5   Dated: October 26, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            2
28                                                                       18-CR-5382-GPC
